DETAILED ACTION
This office action is in response to applicant’s filing dated September 22, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 15-25 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 22, 2021.  Claim(s) 1-14 were previously canceled.

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a compound of formula (I) in the reply filed on September 22, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III comprise a technical relationship involving one or more of the same or corresponding special technical features, thereby fulfilling the requirement of unity of invention according to PCT Rule 13.1  For example, compounds of claim 15 share a structure of formula (I) wherein X is fluorine or chlorine.  In contrast, Mohan merely disclose Agomelatine wherein it can be seen that X is hydrogen.  Mohan fails to disclose, teach or suggest compounds of claim 15, accordingly the claims share unity of invention.  This is not found persuasive.  

The requirement is still deemed proper and is therefore made FINAL.
 Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 22, 2021.
Applicant's election with traverse of N-(2-(6-chloro-7-deuteromethoxy- naphthalen-1-yl)ethyl)acetamide, hereinafter referred to as Compound 1:

    PNG
    media_image1.png
    129
    207
    media_image1.png
    Greyscale


as the elected compound of Formula (I) species and compound as the product species in the reply filed on September 22, 2021 is acknowledged.  The traversal has been addressed in the response above.  
The requirement is still deemed proper and is therefore made FINAL.
s 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 22, 2021.
Claims 15-18 are presently under examination as they relate to the elected species:

    PNG
    media_image1.png
    129
    207
    media_image1.png
    Greyscale


Priority
The present application is a 371 of PCT/CN2018/095325 filed on July 11, 2018, which claims benefit of foreign priority to CHINA 201710567041.2 filed on July 12, 2017.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020 and April 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Acknowledgement is made of the drawings received on January 9, 2020.  These drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2008/137461 A1).
Liu teaches a novel melatonin analogues or naphthyl(ethyl)acetamides [1]; agomelatine, known by the chemical name N-[2-(7-methoxy-1-napthyl)ethyl]acetamide, acts by stimulating MT1 and MT2 receptors and blocking 5-HT2B and 5-HT2C receptors [3]; agomelatine is currently in phase III clinical trials for major depressive disorder and has been indicated as useful in the treatment of bipolar disorder, sleep disorder, and anxiety [4]; despite its apparent efficacy, it is desirable to provide a compound that has the beneficial activities of Agomelatine and may also have other benefits, e.g., reduced adverse side effects, with a decreased metabolic liability, to further extend its pharmacological effective life, enhance patient compliance and, potentially, to decrease population pharmacokinetic variability and/or decrease its potential for dangerous drug-drug interactions [7].  Liu further teaches a compound of Formula (I) (claim 1):

    PNG
    media_image2.png
    208
    369
    media_image2.png
    Greyscale

wherein the compound is Compound 105 (claim 5):
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    202
    307
    media_image3.png
    Greyscale
, 

wherein R1 is CD3, R2 is F, each R3 (R3a, R3b) is H, each R4 (R4a, R4b) is H, and R5 is CH3.  The difference between Compound 105 and the instantly claimed compounds is F is in a different position on the napthalene ring, in the position denoted by the arrow labeled A instead of in the position denoted by the arrow labeled B. 
MPEP 2144.09 states: 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are position isomers (compounds having the same radicals in physically different In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
In the instant case, the compound of Liu is a derivative of Agomelatine, which is a position isomer wherein the same radical, F, is in a physically different position on the same nucleus, the naphthalene ring, and thus is of sufficiently close structural similarity that there is a presumed expectation that such compounds would possess similar properties.  Formulating a positional isomer of the Compound of Liu would result in the compound:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

which is the same as N-(2-(6-fluoro-7-deuteromethoxy- naphthalen-1-yl)ethyl)acetamide.
	Taken together, all this would result in the compound of claims 15-17 with a reasonable expectation of success.


Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2008/137461 A1) in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th  Edition, pages 50 and 59-61, 2002) and Lu et al (Expert Opin. Drug Discov. (2012) 7(5):375-383).


    PNG
    media_image2.png
    208
    369
    media_image2.png
    Greyscale

wherein the compound is Compound 101 (claim 5):
 
    PNG
    media_image5.png
    199
    302
    media_image5.png
    Greyscale
, 

1 is CD3, R2 is H, each R3 (R3a, R3b) is H, each R4 (R4a, R4b) is H, and R5 is CH3.  The difference between Compound 101 and the instantly elected compound is that Compound 101 has an H at the position corresponding to instantly claimed X. 
As taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that -CH3 or the halogen, F, can replace hydrogen (Page 61, Table 2.9).  
	Moreover, Lu teaches a large number of drugs and drug candidates in clinical development contain halogen substituents (abstract); halogens have the ability to form stabilizing interactions, such as halogen bonding, hydrogen bonding and multipolar interactions (abstract); halogen bonding is the non-covalent interaction in which covalently bound halogens interact with Lewis bases and has now been utilized in the context of rational drug design (abstract).  Lu further teaches on going from PhCl to PhBr and further to PhI, the [Symbol font/0x73]-hole of halogens tends to gradually enlarge, which indicates that the strength of halogen bonding increases with the size and polarizability of halogen atoms; this trend of halogen bond strength st paragraph); available experimental data have shown the strong impact of halogen bonding on binding affinity; replacement of hydrogen by halogen atoms was frequently used by medicinal chemists to increase the affinity; not surprisingly, substitution of hydrogen by iodine typically leads to the largest affinity gain, because the strength of halogen bonding increases with the size and polarizability of halogen atoms (page 378, right, 1st full paragraph).  Moreover, Lu teaches available experimental data have demonstrated that halogen bonding plays an important role in ligand specificity and binding and is responsible for the high affinity of the inhibitors; several theoretical predictions of halogen bonding in small model systems, such as the increasing order of the strength (F < Cl < Br < I) and the strong directionality, were also confirmed in biological systems; halogen bonding thus can serve as a powerful tool, comparable with hydrogen bonding, to enhance the binding affinity and certainly also influence the binding selectivity.
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the hydrogen atom at the position corresponding to instantly claimed X in the compound taught by Liu with a halogen, such as Cl to arrive at the instantly elected compound species.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modification to synthesize similar compounds that retain biological activity, but which also possess improved physiochemical properties and better pharmacokinetic behavior, resulting in the compounds of claims 15-18 with a reasonable expectation of success.

Conclusion
	Claims 15-18 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/ Examiner, Art Unit 1628